


Exhibit 10.46

 

ACKNOWLEDGEMENT

 

DEFINITION

 

In this acknowledgement, the following words shall have the following meanings:

 

“Participant”

means the person signing this acknowledgement;

 

 

“Plan”

means any equity incentive plan adopted by the Company;

 

 

“Company”

means Theravance Biopharma, Inc. and/or any subsidiary or affiliate of
Theravance Biopharma, Inc.;

 

 

“Revenue Commissioners”

means the Irish Revenue Commissioners; and

 

 

“TCA”

means the Irish Taxes Consolidation Act 1997.

 

WITHHOLDING OBLIGATIONS

 

1.                                      The Participant shall be accountable for
any income tax, universal social charge and employee pay related social
insurance liability which is chargeable on any assessable income deriving from
the vesting, exercise, cancellation of, or other dealing in, the option,
restricted shares, share units or ordinary shares acquired under the Plan.  In
respect of such assessable income the Participant shall indemnify the Company in
respect of the following (together, the “Tax Liabilities”):

 

(a)                                 any income tax liability which fails to be
paid to the Revenue Commissioners by the Company (or the relevant employing
subsidiary) under the PAYE system as it applies to income tax under TCA referred
to in it; and

 

(b)                                 any universal social charge and employee pay
related social insurance liability which falls to be paid to the Revenue
Commissioners by the Company (or the relevant employing subsidiary) under the
PAYE system.

 

2.                                      Pursuant to the indemnity referred to in
Section 1, the Participant shall make such arrangements as the Company requires
to meet the cost of the Tax Liabilities, including at the direction of the
Company any of the following:

 

(a)                                 making a cash payment of an appropriate
amount to the Company whether by cheque, banker’s draft or deduction from salary
in time to enable the Company to remit such amount to Revenue Commissioners
before the 14th day following the end of the month in which the event giving
rise to the Tax Liabilities occurred; or

 

(b)                                 appointing the Company as agent and/or
attorney for the sale of sufficient ordinary shares acquired pursuant to the
share award to cover the Tax

 

--------------------------------------------------------------------------------


 

Liabilities and authorising the payment to the Company of the appropriate amount
(including all reasonable fees, commissions and expenses incurred by the
relevant corporation in relation to such sale) out of the net proceeds of sale
of the ordinary shares.

 

DATA PRIVACY

 

3.                                      The Participant authorises and directs
the Company to collect, use and transfer in electronic or other form any
personal information (the “Data”) regarding any office held by the Participant
in respect of the Company, the nature of the Participant’s remuneration or fee
and benefits and the details of the Participant’s participation in the Plan
(including but not limited to) the Participant’s home address, telephone number,
date of birth, PPS number, salary, nationality, job title, and number of
ordinary shares for the purposes of implementing, administering and managing the
Participant’s participation in the Plan.  The Participant understands and
consents to the transfer of Data to the Company and to any third party dealing
with the implementation, administration and management of the Plan, including
any requisite transfer to a broker or other third party assisting with the
exercise or vesting of the share award, or with whom the ordinary shares may be
deposited.

 

4.                                      The Participant acknowledges and
consents that the recipients of Data may be located overseas both within and
outside the EU and those countries may have data privacy laws which are
different to those in Ireland.  Furthermore the Participant understands that the
transfer of Data to such third parties is necessary to facilitate the
Participant’s participation in the Plan.

 

In consideration of the grant of awards under any Plan, I hereby confirm my
agreement to the matters set out above in this acknowledgement.

 

 

Signed:

 

 

 

--------------------------------------------------------------------------------
